             Case 3:16-cv-05842-RBL Document 113 Filed 08/26/19 Page 1 of 6




 1    SaraEllen Hutchison (WSBA # 36137)                   THE HONORABLE JUDGE LEIGHTON
      LAW OFFICE OF SARAELLEN HUTCHISON, PLLC
 2    539 Broadway
 3    Tacoma, WA 98402
      Telephone:     206-529-5195
 4    Facsimile:     253-302-8486
      Email: saraellen@saraellenhutchison.com
 5
      Attorney for Plaintiffs
 6

 7

 8
 9

10

11                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT TACOMA
12
      JOSEPH and RENNY FANGSRUD                         NO. 3:16-cv-05842-RBL
13    VON ESCH,
                    Plaintiffs,
14
           v.                                           PLAINTIFFS’ TRIAL BRIEF
15
      LEGACY SALMON CREEK
16    HOSPITAL, a Washington Company,
      ASSET SYSTEMS, INC., an Oregon
17    Corporation d/b/a in Washington as
      ASSET SYSTEMS, pursuant to
18
      Washington UBI No. 601474356,
19                       Defendants.

20                                       I.   INTRODUCTION

21           PLAINTIFFS, through counsel, respectfully submit the following Trial Brief to provide
22
      guidance to the Court on the following issues for trial: Whether Defendant violated the
23
      FDCPA, whether it can prove the affirmative defense of bona fide error, whether Defendant
24
      violated the CPA, and if so, what damages did Defendants proximately cause Plaintiffs.
25
26 PLAINTIFFS’ TRIAL BRIEF                          1
     NO. 3:16-CV-05842-RBL                                     Law Office of SaraEllen Hutchison, PLLC
                                                                       539 Broadway | Tacoma, WA 98402
                                                                     Ph (206) 529-5195 | Fax (253) 302-8486
                                                                       saraellen@saraellenhutchison.com
             Case 3:16-cv-05842-RBL Document 113 Filed 08/26/19 Page 2 of 6




 1
                                           II.   TRIAL BRIEF
 2
         A. Defendant Violated the FDCPA and CPA, because of lack of procedures.
 3

 4           The Witnesses: Mary Emerton is expected to testify that Defendant’s policies and

 5    procedures are essentially limited to relying on whatever Legacy Hospital tells Defendant,
 6    which is simply not adapted to prevent collecting the wrong amount from a consumer whose
 7
      insurance had paid the bill. Kristina Thompson and Katey Morey are employees of
 8
      Defendant who are expected to confirm that Defendant continued collection efforts after
 9
      Defendant was on notice that there was a problem with the account. Legacy’s witnesses are
10

11    expected to testify regarding the background of the account.

12           Plaintiffs will testify regarding Defendant’s relentlessness. Mrs. Fangsrud von Esch
13    is expected to testify regarding specific instances when she put Defendant on notice that
14
      Defendant was collecting a grossly-inflated sum. Mr. Fangsrud von Esch is expected to
15
      testify that he received a collection letter for over seven thousand dollars after Mrs. Fangsrud
16
      von Esch had finally convinced Defendant that insurance had paid.
17

18           The Exhibits: The parties have stipulated to the admissibility of most exhibits listed in

19    their respective Witness Lists and Plaintiffs expect that the Court will admit them.
20    Defendant’s own witnesses and exhibits, in particular its collection notes (Ex. A-1), catalogue
21
      Defendant’s violations of 1692e, 1692f, and RCW 19.16.250. Defendant intensified its
22
      collection efforts, and kept adding interest, after Mrs. Fangsrud von Esch and then her lawyer
23
      told Defendant that her health insurance had paid the bill.
24

25
26 PLAINTIFFS’ TRIAL BRIEF                            2
     NO. 3:16-CV-05842-RBL                                      Law Office of SaraEllen Hutchison, PLLC
                                                                        539 Broadway | Tacoma, WA 98402
                                                                      Ph (206) 529-5195 | Fax (253) 302-8486
                                                                        saraellen@saraellenhutchison.com
             Case 3:16-cv-05842-RBL Document 113 Filed 08/26/19 Page 3 of 6




 1
             No Bona Fide Error: Defendant is a professional debt collector charged with treating
 2
      consumers honestly and fairly. Defendant was repeatedly on notice that there was a serious
 3

 4    problem with the Fangsrud von Esch account. Once Defendant was on notice, its ability to

 5    claim its actions were a “bona fide error” – unintentional, in good faith, and made despite
 6    procedures designed to prevent such error – was completely out the window. Hindsight is not
 7
      an adequate policy or procedure under a strict liability remedial statute designed to protect
 8
      consumers. Defendant’s decision to believe Legacy instead of the consumer was an
 9
      intentional choice on how to handle the account. Defendant is a professional debt collection
10

11    agency that knows that such a decision is made with the risk that the consumer is correct and

12    its client was providing misinformation. Blind reliance on the creditor is at the collector’s own
13    risk. Defendant failed to perform its own adequate investigation into Plaintiffs’ claims that
14
      insurance paid the debt, and that decision -- to listen to Legacy and disbelieve Plaintiffs - -
15
      was intentional.
16
         B. Damages.
17

18           FDCPA Actual Damages: Plaintiffs, a husband and wife, will testify to their own

19    “garden variety” emotional distress and about the emotional distress they witnessed in each
20    other, as well as the stress on their marriage proximately caused by the above misconduct.
21
             FDCPA Statutory Damages: Plaintiffs seek the fullest amount allowable under 15
22
      U.S.C. § 1692k: $1000 per plaintiff. In determining the amount of statutory damages up to
23
      $1,000.00 under the FDCPA, the jury considers: “(1) the frequency and persistence of
24

25    noncompliance by the debt collector; (2) the nature of such noncompliance; and (3) the extent

26 PLAINTIFFS’ TRIAL BRIEF                            3
     NO. 3:16-CV-05842-RBL                                      Law Office of SaraEllen Hutchison, PLLC
                                                                         539 Broadway | Tacoma, WA 98402
                                                                       Ph (206) 529-5195 | Fax (253) 302-8486
                                                                         saraellen@saraellenhutchison.com
              Case 3:16-cv-05842-RBL Document 113 Filed 08/26/19 Page 4 of 6




 1
      to which such noncompliance was intentional.” Lombardi v. Columbia Recovery Grp., LLC,
 2
      No. C12-1250 RSM, 2013 U.S. Dist. LEXIS 146375, at *12 (W.D. Wash. Oct. 9, 2013)
 3

 4    (citing 15 U.S.C. § 1692k(b)(1)).

 5            WCPA Actual Damages: Plaintiffs were injured in their property when they had to
 6    spend extensive time investigating Defendant’s claims, from Defendant’s first communication
 7
      with Plaintiffs in January 2016, all the way to Defendant’s deceptive letter to Mr. Fangsrud
 8
      von Esch in June 2016 after Mrs. Fangsrud von Esch thought she had it solved. Mrs. Fangsrud
 9
      von Esch is expected to testify in detail about the time and money she wasted on Defendant.
10

11    Mr. Fangsrud von Esch is expected to testify regarding a stipend on a firefighter shift he

12    missed so he could assist his wife with this issue.
13                                         III.      CONCLUSION
14
              For the reasons discussed above, the jury is expected to return a verdict in favor of
15
      Plaintiffs.
16

17
              DATED THIS 26th day of August, 2019 at Tacoma, Washington.
18
                                                  S//SaraEllen Hutchison____________________
19                                                SARAELLEN HUTCHISON (WSBA #36137)
                                                  Law Office of SaraEllen Hutchison, PLLC
20                                                539 Broadway
21                                                Tacoma, WA 98402
                                                  Telephone: (206) 529-5195
22                                                Facsimile: (253) 302-8486
                                                  Email: saraellen@saraellenhutchison.com
23

24

25
26 PLAINTIFFS’ TRIAL BRIEF                              4
     NO. 3:16-CV-05842-RBL                                       Law Office of SaraEllen Hutchison, PLLC
                                                                         539 Broadway | Tacoma, WA 98402
                                                                       Ph (206) 529-5195 | Fax (253) 302-8486
                                                                         saraellen@saraellenhutchison.com
            Case 3:16-cv-05842-RBL Document 113 Filed 08/26/19 Page 5 of 6




 1                                   s//Robert Mitchell
                                     ROBERT MITCHELL (WSBA #37444)
 2                                   ROBERT MITCHELL, ATTORNEY AT LAW,
 3                                   PLLC
                                     700 W. Evergreen Blvd.
 4                                   Vancouver, WA 98660
                                     Telephone: 360-993-5000
 5                                   Facsimile: 888-840-6003
                                     Email: bobmitchellaw@gmail.com
 6

 7                                   Attorneys for Plaintiff

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26 PLAINTIFFS’ TRIAL BRIEF                  5
     NO. 3:16-CV-05842-RBL                             Law Office of SaraEllen Hutchison, PLLC
                                                                 539 Broadway | Tacoma, WA 98402
                                                               Ph (206) 529-5195 | Fax (253) 302-8486
                                                                 saraellen@saraellenhutchison.com
              Case 3:16-cv-05842-RBL Document 113 Filed 08/26/19 Page 6 of 6




 1                                   CERTIFICATE OF SERVICE
 2            I hereby certify under penalty of perjury under the laws of the State of Washington that
 3
      on the 26th day of August, 2019, I electronically filed the foregoing through the Court’s
 4
      CM/ECF system which will electronically notify all registered CM/ECF participants in the
 5
      case.
 6

 7

 8            Dated this the 26th day of August, 2019, at Tacoma, Washington.

 9                                               S//SaraEllen Hutchison
                                                 SaraEllen Hutchison, WSBA No. 36137
10

11                                               Attorney for Plaintiffs

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26 PLAINTIFFS’ TRIAL BRIEF                           6
     NO. 3:16-CV-05842-RBL                                     Law Office of SaraEllen Hutchison, PLLC
                                                                        539 Broadway | Tacoma, WA 98402
                                                                      Ph (206) 529-5195 | Fax (253) 302-8486
                                                                        saraellen@saraellenhutchison.com
